NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-4131
                                      ___________

                           MUTTAQIN FATIR ABDULLAH,
                                           Appellant

                                             v.

                  LT. SEBA; GEORGE, Medical Staff; PRINCE, Nurse
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-13-cv-01227)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 1, 2016

          Before: AMBRO, GREENAWAY, JR. and GARTH, Circuit Judges

                               (Opinion filed July 20, 2016)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se appellant Muttaqin Abdullah appeals the District Court’s order granting

summary judgment to the defendants. We have jurisdiction under 28 U.S.C. § 1291 and

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
exercise a plenary standard of review. See State Auto Prop. & Cas. Ins. Co. v. Pro

Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009). For the reasons detailed below, we will

affirm the District Court’s judgment.

       Abdullah is an inmate confined in USP-Lewisburg. In May 2012, he filed an

action under Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), naming as defendants a corrections officer and two members of the prison’s

medical staff. The claims concern an incident in April 2011 in which he was placed in

ambulatory restraints for 24 hours. He alleged that the restraints were too tight and

caused injuries to his hands and wrists. He raised two Eighth Amendment claims: (1)

that placing him in restraints for this significant length of time amounted to cruel and

unusual punishment, and (2) that he was provided with inadequate medical care.

       The District Court granted summary judgment to the defendants. 1 The Court

concluded that (a) “the duration of this period of restraint — 24 hours —simply does not

implicate grave Eighth Amendment concerns,” Op. at 30; (b) the use of this restraint

represented an appropriate response to Abdullah’s threatening behavior; (c) medical

personnel monitored Abdullah and “observed no medical reason to remove these

1
  The District Court concluded that all of the Defendants’ factual claims could be treated
as admitted because Abdullah failed to file a separate statement of the material disputed
facts remaining for trial as required by Middle District Local Rule 56.1. While district
courts may properly use their local rules to narrow the issues for trial, see Anchorage
Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 175-76 & n.7 (3d Cir. 1990), whether
such rules may be applied to pro se litigants, particularly those who make a substantial
attempt to comply, is a separate question that we have not yet addressed. We need not do
so today because, even taking his factual allegations into account, Abdullah has failed to
establish a genuine dispute of material fact.
                                              2
restraints,” id. at 32; (d) Abdullah had manipulated the handcuffs, which caused his hand

to swell; and (e) a doctor stated that, while Abdullah later received surgery for a nerve

injury near his elbow, that injury was not caused by the handcuffs. The Court likewise

concluded that medical personnel had provided appropriate care to Abdullah. Finally, the

Court ruled that, even if Abdullah had presented a viable claim, the defendants were

protected by qualified immunity. 2

       We agree with the District Court’s analysis of this case. We turn first to

Abdullah’s excessive-force claim. The Eighth Amendment prohibits prison officials

from unnecessarily and wantonly inflicting pain in a manner that offends contemporary

standards of decency. See Hudson v. McMillian, 503 U.S. 1, 8 (1992). When reviewing

Eighth Amendment excessive-force claims, the Court must determine whether the “force

was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Id. at 7. “‘Application of force by prison guards exceeding

that which is reasonable and necessary under the circumstances’ may be actionable.”

Young v. Martin, 801 F.3d 172, 180 (3d Cir. 2015) (alterations omitted) (quoting

Davidson v. O’Lone, 752 F.2d 817, 827 (3d Cir. 1984)).


2
  The District Court also denied Abdullah’s sundry requests to amend or supplement his
complaint. He has not challenged this decision on appeal, and we therefore will not
review it. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005) (“It is well
settled that an appellant’s failure to identify or argue an issue in his opening brief
constitutes waiver of that issue on appeal.”); see also Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (per curiam) (“While we read briefs filed by pro se litigants
liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned[.]”
(internal citation omitted)).
                                                3
       The undisputed evidence here reveals that the defendants placed Abdullah in

restraints after he threatened to assault staff. He was kept in restraints for 24 hours

because he continued to be disruptive and stated that he would not be compliant if he was

released. During this period, he was checked every two hours by prison officers and

every four hours by medical personnel; during these checks, Abdullah offered no medical

complaints. While restrained, Abdullah refused to cooperate with the staff’s requests to

move his extremities — which would prevent circulation problems — and instead,

against the advice of stuff, manipulated the handcuffs in a way that harmed his wrists.

       In these circumstances, we agree with the District Court that a reasonable jury

could not find that the defendants used force “maliciously and sadistically for the very

purpose of causing harm.” Young, 801 F.3d at 180 (quoting Whitley v. Albers, 475 U.S.

312, 320-21 (1986)). Moreover, while Abdullah has made various allegations about the

defendants’ purported misconduct, he has not produced sufficient evidence to survive

summary judgment. See Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir.

2006) (“In this respect, summary judgment is essentially ‘put up or shut up’ time for the

non-moving party: the non-moving party must rebut the motion with facts in the record

and cannot rest solely on assertions made in the pleadings, legal memoranda, or oral

argument.”); Blair v. Scott Specialty Gases, 283 F.3d 595, 608 (3d Cir. 2002)

(“conclusory, self-serving affidavits are insufficient to withstand a motion for summary

judgment”).


                                              4
       Likewise, we agree with the District Court’s conclusion that the defendants are

entitled to summary judgment on Abdullah’s claim concerning the medical care he

received both while he was restrained and after he was released. To state a viable Eighth

Amendment claim, Abdullah was required to show that the defendants were deliberately

indifferent to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 104 (1976).

“To act with deliberate indifference to serious medical needs is to recklessly disregard a

substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009).

As the District Court explained, the undisputed evidence reveals that Abdullah received

thorough and regular treatment for his various ailments, which culminated in successful

surgery in October 2011. While he is apparently unsatisfied with the care he received,

his vague complaints fail to show that his Eighth Amendment rights were violated. See

generally Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (explaining that “mere

disagreement as to the proper medical treatment” is insufficient to state a constitutional

violation (alteration omitted) (quoting Monmouth Cty. Corr. Institutional Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)).

       Accordingly, we will affirm the District Court’s judgment.




                                              5